DETAILED ACTION 
Claims 13-21, submitted on December 9, 2021, are allowed.  
Improper Information Disclosure Statement 
One of the two information disclosure statements (IDSs) filed April 21, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each non-patent literature publication.  The IDS in question has been placed in the application file, but the references cited therein for which a copy was not provided have not been considered.  
Claim for Foreign Priority Not Perfected 
Acknowledgment is made of applicant’s claim for foreign priority based on application no. 2018-236717 filed in Japan on December 18, 2018.  Applicant has not, however, filed a certified copy of this application as required by 37 CFR 1.55.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628